Citation Nr: 0517600	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to "Agent Orange" secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  This case was previously before the Board in 
October 2003 and remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

3.  The veteran does not have PTSD caused by any event that 
occurred during his active military service.

4.  There is no medical evidence that the veteran currently 
has chronic disability manifested by exposure to herbicides.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  The veteran does not have present chronic disability 
manifested by exposure to herbicides for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when " a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen,  753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The veteran's claim was received in May 2000.  The record 
reflects that the veteran and his representative were 
provided with a copy of the March 2002 rating decision, the 
November 2002 statement of the case and supplemental 
statement of the case dated in February 2005.  By way of 
these documents, the veteran was informed of the requirements 
for establishing service connection for his claims.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determinations made regarding the claims, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

By letter dated in May 2004, the RO advised the veteran of 
the criteria for establishing service connection, the types 
of evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letters also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claims, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records 
have been obtained and associated with the claims file.  He 
has identified medical treatment exclusively through the VA 
medical center and the RO has obtained those records as well.  
The RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the veteran was recently asked to identify the 
traumatic experiences in service that contributed to a 
diagnosis of PTSD as well as clarify his Agent Orange claim.  
He did not respond.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

PTSD

Service medical records show that in March 1968 the veteran 
was seen on emergency sick call for possible overdose.  In 
December 1968, he veteran was treated with Fiorinal for 
tension headaches.  He returned to the aid station later the 
same day with complaints of continued headaches and 
considerable drowsiness after taking two Fiorinal.  At that 
time he veteran reported a stressful family past including 
the death of his mother and sister.  The veteran was married 
but had only been with his wife for 15 days due to army 
obligations.  He stated that he has spent a good deal of time 
in the hospital and considered himself a loner.  He also 
reported suicidal feelings and that he took an overdose of 
pills on one occasion.  The clinical impression was emotional 
problems.  A neuropsychiatric evaluation was obtained and the 
impression was a brain syndrome associated with drug 
intoxication, Fiorinal.  No specific psychiatric treatment 
was indicated at the present.  At separation in October 1969 
the veteran gave a history of nervous trouble.  The examiner 
did not provide a summary or elaboration and there was no 
diagnosis of a psychiatric disorder.

The veteran's DD 214 and other service personnel records 
reflect no participation in combat.  Rather, they show that 
his primary military occupational specialty (MOS) was general 
vehicle repair and that he received no commendations or 
awards, such as the Combat Infantryman Badge, Purple Heart, 
or similar citation, typically awarded primarily or 
exclusively for circumstances relating to combat.  While he 
was awarded an Army Commendation Medal, this award was not 
for valor, as no "v" device was attached.  He served in 
Vietnam from October 1968 to October 1969.

The veteran's claim for service connection for PTSD was 
received in May 2000.  In his accompanying stressor statement 
he reported that his duties as a field mechanic included 
driving a truck in a convoy.  He did not indicate any actual 
combat.  

According to post-service medical evidence, the veteran first 
sought treatment for complaints of depression and difficulty 
sleeping in 1974.  He gave a history of hospitalization in 
1969 for similar complaints.  The veteran failed to report to 
a scheduled psychiatric evaluation.  

The claims file is negative for any further psychiatric 
evaluation until March 2000.  At that time he reported that 
in Vietnam his military occupation specialty was initially as 
a truck mechanic but that he was transferred to the 
mechanized infantry and was M60 machine gunner on Armored 
Personnel Carriers and "AD8s."  He stated that he traveled 
wherever he was need.  He indicated that he enjoyed his tour 
of duty in Vietnam to a certain extent it was the first time 
in his life that he had a purpose.  He stated that he never 
enjoyed seeing death but "got used to it after awhile" and 
became somewhat hardened to it.  One experience that was 
difficult for him to see was a woman whose leg was run over 
by a "CB" that would not stop.  He reported that the amount 
of inhumanity he was exposed to was "very high."  He also 
reported that during a firefight shot a man and that when he 
saw him the following day "half his face was gone."  The 
social worker concluded that the veteran endorsed symptoms 
compatible with PTSD.  The social worker commented that 
veteran was anxious, and this was probably related to 
military experiences as well as due to his four arrests and 
jail time, post service.  The social worker recommended that 
the veteran see a psychiatrist to get the appropriate 
medication.  VA outpatient treatment records reveal that in 
April, May and July 2000, the veteran canceled his mental 
health appointments.

In a letter received in October 2002, the veteran described 
events in Vietnam.  However, specific details, important to 
the claim, were not provided.

In an October 2003 Remand, the Board requested development of 
stressor information to be forwarded to the United States 
Army Center for United Records Research (CURR).  However, the 
veteran did not respond to a May 2004 VA letter requesting 
more specific information as to the events experienced in-
service that contributed to his PTSD.  No additional evidence 
has been identified by the veteran as pertinent to his claim.  

VA outpatient treatment records dated through January 2002, 
include diagnoses of PTSD based on events described by the 
veteran.

In the February 2005 Supplemental Statement of the Case, the 
RO indicated that the veteran's previous description and 
placement of events was insufficiently detailed to allow 
verification to be attempted by CURR.  Therefore, this 
information would not be forwarded to CURR and the veteran 
was not scheduled for VA examination.

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R . §§ 3.303, 3.304 (2004); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99.

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  His 
MOS was auto mechanic.  His awards and decorations do not 
include any indication of combat status, and there is no 
other objective evidence of record, which indicates that he, 
participated in combat.  Accordingly, the Board concludes 
that combat status has not been demonstrated in this case and 
presumptions applicable to combat veterans are not 
applicable.  As the combat status has not been established, 
the veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of in-service stressor; rather, 
corroborating evidence is needed.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence offered by the veteran to support his claimed 
stressors is too vague and lacking in detail to be subject to 
verification.  The Board notes that mere presence in a combat 
zone in a noncombatant capacity is insufficient as a stressor 
and does not establish the occurrence of a stressor to permit 
service connection for PTSD.   Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  While the Board recognizes the veteran's 
reports regarding his claimed stressors, the law requires 
additional verification beyond the veteran's assertions.  
Evidence of a verified stressor upon which a diagnosis of 
PTSD could be based has not been presented.

Although the RO requested more detailed information from the 
veteran regarding his stressors, there was no reply received.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  As previously 
discussed, the RO has attempted to obtain information 
regarding the veteran's stressors.  

Since the Board has concluded that the veteran did not engage 
in combat with the enemy, it follows that, to the extent that 
diagnoses of PTSD were based on a belief that he did engage 
in combat with the enemy, examiners who made such diagnoses 
relied on an inaccurate factual premise and their opinions 
are not entitled to great weight.  See Reonal v. Brown 5 Vet. 
App. 458 (1993).  It is now appropriate to review the medical 
evidence.

The Board acknowledges that the evidentiary record does 
reveal a diagnosis of PTSD.  An March 2000 VA evaluation 
report, notes the veteran was experiencing symptoms 
compatible with PTSD as a result of his Vietnam War 
experiences.  Read in isolation, this statement could be 
construed as supporting the veteran's contention that he 
currently has PTSD.  However, this diagnosis is based on a 
history provided by him, without independent verification.  
Notwithstanding this diagnosis, service connection for PTSD 
is not warranted because there is no credible supporting 
evidence that the claimed in-service stressors occurred.  In 
the absence of a verified stressor, the diagnoses of PTSD are 
not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's Vietnam 
service.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  
Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on a questionable history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  See West, 7 Vet. App. at 78.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree as he described his current symptoms and beliefs that 
his psychiatric disorder was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"Agent Orange" secondary to herbicide exposure.

The veteran maintains that he was exposed to Agent Orange 
during active service in the Republic of Vietnam.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West); 38 
C.F.R. § 3.309(e) (2004).  The specified diseases which have 
been listed therein include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2004).  

The primary impediment to a grant of service connection for 
"Agent Orange" secondary to herbicide exposure is the 
absence of medical evidence of a diagnosis of a disability.  
The Court has held that "disability" means "impairment in 
earning capacity" resulting from diseases or injuries 
incurred in active service and their residual conditions.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A review of the record indicates that the veteran served in 
Vietnam.  It is also noted, however, that the veteran in this 
case has not been diagnosed with any disability for which is 
presumed by regulation to be the result of herbicide 
exposure.  The evidence of record does not support a finding 
that the veteran has ever been diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  Agent Orange itself is not a disorder 
that warrants presumptive service connection on the basis of 
exposure to herbicides during service.  Although the veteran 
may have been exposed to herbicides during his period of 
service in Vietnam, absent a diagnosis of a disease 
enumerated in section 3.309, there can be no valid claim.  

Moreover, while the case was in remand status, the veteran 
was asked to clarify his claim for service connection for 
disability secondary to Agent Orange.  He did not respond.

To the extent that the veteran contends that he currently has 
a disability manifested by herbicide exposure, it is now well 
established that as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his own opinion and his 
theories do not constitute competent medical evidence in 
support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently have any 
disability from exposure to herbicides during service.  As 
such there is no disability to service connect.

In the absence of competent evidence of a current disability, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for "Agent Orange" secondary to 
herbicide exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


